Olney, J.
Waiving all other questions, it does not appear that the note was due. This cannot be implied from the allegations that he has a cause of action against the defendant. That is a conclusion of law. The pleader should state the facts which he thinks gives a right of action, and not keep back those facts, and offer the court his opinion. If one fact, necessary to a right of action, be omitted, all others might as well, and the complaint might be reduced to this, “ that the plaintiff has a cause of action against the defendant for five hundred dollars, for which he asks judgment.”
The complaint is insufficient, and the judgment must le reversed.